The Honorable Russ Hunt State Representative P.O. Box 200 Searcy, AR 72145-0200
Dear Representative Hunt:
I am writing in response to your request for my opinion on the following question:
  Arkansas Code Ann. § [5-55-104] defines record requirements for those who are Medicaid eligible. Subsection (f) states that "all persons under the Arkansas Medicaid Program are required to maintain at their or its principal place of Medicaid business all records at least for a period of five (5) years from the date of claimed provision of any goods or services to any Medicaid recipient." Does this provision require a Medicaid-eligible nursing home facility to maintain records of employee work hours (such as time cards, payroll sheets, work schedules, etc.) for the five (5) year period?
RESPONSE
In my opinion, the answer to your question is "yes."
The statutory language quoted in your request is set forth both at A.C.A. § 5-55-104(f), contained in the Medicaid Fraud Act, A.C.A. §5-55-101 (Repl. 1997) et seq., and at A.C.A. § 20-77-907(a)(1), contained in the Medicaid Fraud False Claims Act, 20-77-901 (Supp. 1999) et seq.
Subsection 5-55-102(5) defines the term "records" to mean "all documents, including, but not limited to, medical documents and X rays, developed by any person through the claimed provision of any goods or services to any Medicaid recipient." Subsection 20-77-901(5) likewise defines the term to mean "all documents in any form, including, but not limited to, medical documents and X rays, prepared by any person for the purported provision of any goods or services to any Medicaid Program."
At issue is whether "records of employee work hours" should be interpreted as "prepared . . . for the purported provision of any goods or services to any Medicaid Program." I believe this question should be answered in the affirmative. By statute, a nursing facility or nursing home is required to maintain a certain ratio of staff to residents. A.C.A. § 20-10-1404 (Repl. 2000). Any violation of this statute constitutes a failure to provide adequate care, potentially triggering the range of penalties set forth at A.C.A. § 20-10-206 (Repl. 2000). Any such violation implicates Medicaid because it would preclude a provider from truthfully attesting to compliance with "the rules, regulations, and provider agreements issued by the Arkansas Medicaid Program or its fiscal agents." A.C.A. § 5-55-111(1) (Repl. 2000). Accordingly, I believe the referenced "records of employee work hours" are subject to the 5-year retention policy.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh